DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 8-19 are withdrawn.
	In view of the amendment, filed on 04/06/2022, the following rejections are maintained for the reason of records as given in the previous office action. The bases of these rejections are the same as given in the office action, mailed on 02/25/2022
Rejection of claims 1-7 under 35 U.S.C. 112(b)
Rejection of claims 1-7 under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN 110216184) in view of Vlavianos et al. (US 2020/0331214)

In view of the applied amendment, the following new grounds of rejections are necessitated.
New Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 recites the limitation of “the electrical charge source” in 22nd line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, amended claim has already crossed out “an electrical charge source” and does not further define any “electrical charge source”. Moreover, due to the current indefiniteness of “the electrical charge source”, the scope of the phrase “…a processor coupled to the storage medium, the electrical charge source, and the fluid storage unit…” is indefinite.
Amended claim 1 recites “signal emitter circuits is configured to apply an electric signal to the STF that is …” in 19th line which renders the claim indefinite because by using a plural “signal emitter circuits” in association with “is”, the scope of the limitation is not clear that if the “signal emitter circuits” should be plural or not. Clarification is requested.
	Amended claim 1 recites the limitation of “the fluid storage unit” in 23rd and 27th lines.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, amended claim has already included “a fluid storage container” and does not further define any “fluid storage unit”.
Amended claim 1 recites the limitation of “the electrical charge source” in 29th line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, amended claim has already crossed out “an electrical charge source” and does not further define any “electrical charge source”. Moreover, due to the current indefiniteness of “the electrical charge source”, the scope of the phrase “…cause the electrical charge source and the signal emitter circuit to apply the electric signal to the STF within the chamber…” is indefinite.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN 110216184), prior art submitted by applicant, in view of Vlavianos et al. (US 2020/0331214)
	Huang et al. (CN 110216184) disclose a door body forming machine. Two mold bases arranged up and down are included; each mold base comprises a base body and a flexible containing layer; the face, facing the other base body, of each base body is a matched face; the flexible containing layers are located on the matched faces; each flexible containing layer comprises a flexible containing bag and non-Newtonian fluid in the flexible containing bag; each matched face is provided with a plurality of holes arranged in a matrix shape; the holes are provided with rigid forming pieces detachably fixed in the holes; and the shapes formed on the two matched faces due to the fact that the rigid forming pieces are arranged in a matrix shape correspond to each other. According to the door body forming machine, the two matched faces are matched with each other; by controlling the length of forming columns on the holes and adjusting the arranging sequence, different shapes can be formed, and it is not needed to extra manufacture a mold; and meanwhile due to the application of the non-Newtonian fluid, the radians of the faces away from the rigid forming pieces are better so that the surface forming degree of products can be better. (see the English abstract)
[AltContent: connector][AltContent: arrow][AltContent: textbox (A 2nd preform layer or an interface layer)][AltContent: connector][AltContent: textbox (A 1st preform layer or a boundary layer)][AltContent: connector][AltContent: connector][AltContent: textbox (an expandable STF chamber)][AltContent: connector][AltContent: textbox (A plurality of hydraulic pillars (2))][AltContent: connector][AltContent: textbox (A frame (1))]
    PNG
    media_image1.png
    612
    638
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    507
    425
    media_image2.png
    Greyscale

Huang et al. (CN ‘184) disclose the door body forming machine further comprises a PLC (programmable logic controller), the telescopic portion 23 is electrically connected with the PLC, and the PLC controls the movement of the telescopic portion 23. The motion of the telescopic part 23 is controlled by the PLC controller, so as to control the extension degree of the rigid rod 24, thereby controlling the forming shape and reducing the working strength.
Furthermore, a plurality of vertically arranged limiting posts 4 are arranged on the machine body 1, limiting through holes opposite to the limiting posts 4 are arranged on the peripheral edges of the seat body 21, and the seat body 21 is connected to the machine body 1 in a sliding manner through the limiting through holes; stamping assembly 3 includes oil pump 31 and base 32, oil pump 31 and PLC controller electric connection, oil pump 31 drives base 32 along 4 axial direction reciprocating motion of spacing post, is located the top die holder 2 is connected on the lower surface of base 32. Further, the flexible accommodating layer 22 further comprises a circulating pump, and the circulating pump is located on the machine body 1 and electrically connected with the PLC controller; the PLC controls the circulation of the non-newtonian fluid slowly driven by the circulation pump, so as to avoid the deposition inside the non-newtonian fluid, thereby affecting the physical properties of the non-newtonian fluid.
	Therefore, as to claim 1, Huang et al. (CN ‘184) disclose a rapid mold tooling fabrication system using non-Newtonian shear thickening fluid (STF), the system comprising: at least one molding unit comprising: a frame (1) encompassing a fabrication area; a plurality of actuatable hydraulic pillars (2) arranged in a two-dimensional array, wherein each hydraulic pillar (2) extends in a first direction to a distal end and is configured to be extended or retracted along the first direction; an expandable STF chamber comprising a first preform layer and an opposing second preform layer, wherein the first preform layer is a boundary layer and extends across the distal ends of the hydraulic pillars (2) such that the pillars push or pull against the boundary layer when extended or retracted, and wherein the second preform layer is an interface layer having an outer  surface against which a mold can be formed; a fluid storage unit for storing the STF and configured to pump the STF into the STF chamber during operation; and a controller, the controller comprising a non-transitory computer readable storage medium and a processor electronically coupled to the storage medium, the electrical charge source and the fluid storage unit, wherein the processor is configured by executing instructions stored on the storage medium to: cause the plurality of pillars to respectively extend or retract according to a prescribed shape, cause STF to be pumped from the fluid storage unit into the fluid chamber, and initiating a molding process, wherein compression of a material placed against the interface layer during the molding process forms the mold having the prescribed shape.
	Even though Huang et al. (CN ‘184) is silent to explicitly disclose that the process step of initiating a molding process occurs after transitioning the STF from the liquid to the solid state, it would have been obvious for one of ordinary skill in the art at the time of applicant’s invention that the process step of initiating a molding process, as disclosed by Huang et al. (CN ‘184), happens after transitioning the STF from the liquid to the solid state since a proper compression of the molding material can only occur when the molding material is already transitioned from the liquid to the solid.
	Further, Huang et al. (CN ‘184) disclose the die holders arranged up and down can simultaneously form two sides of an object, so that the pressure required by the traditional single-side forming is reduced, and the load of a stamping assembly is reduced; simultaneously, through the application of the non-Newtonian fluid, when the shearing force acted on the non-Newtonian fluid instantly changes when the impact force is applied, the microstructure of the non-Newtonian fluid is caused to change, so that the interaction force between the non-Newtonian fluids changes, and then the non-Newtonian fluid is hardened, the surface flatness of the whole flexible containing layer is better when the gap between the rigid forming parts can be filled, the radian of one surface far away from the rigid forming parts is better, and the surface forming degree of a product is better.
However, Huang et al. (CN ‘184) is silent that an electrical charge source electrically coupled to a signal emitter circuit provided at one or more of the first and second preform layers, wherein the electrical charge source and signal emitter circuits, controlled by a controller, are configured to apply an electric signal STF that is suitable for transitioning the STF from a liquid to a solid state within the chamber and thereby transitioning the STF from a liquid to a solid state, as claimed in claim 1.
	In the analogous art, Vlavianos et al. (US 2020/0331214) disclose a fabrication system with a heated, reconfigurable mold comprising an array of linear actuators 451 actuates linear motion of an array of pins 454. The motion of the pins in turn elastically deforms polymer mold 452. A power supply unit (PSU) 458 causes an electric current to flow through a heating element that is embedded in polymer mold 452. The current causes the heating element to heat the mold and (by conduction) to heat a composite object that is being fabricated and is adjacent to mold 452. (see paragraph [0038])
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (A signal emitter circuit)][AltContent: connector][AltContent: textbox (An electrical charge source (458))]
    PNG
    media_image3.png
    377
    591
    media_image3.png
    Greyscale

	Further, Vlavianos et al. (US ‘214) disclose a vacuum bag 440 and polymer mold 452 together enclose a cavity. Vacuum bag 440 may be sealed shut by a metal clamp 441. A hose 431 may connect the vacuum bag 440 to vacuum pump 430. Hose 431 may be attached to the vacuum pump by clamps. (see paragraph [0041])
	Moreover, Vlavianos et al. (US ‘214) teach in some cases, hardware devices in the fabrication system communicate with each other by wired or wireless radio signals. For instance, wireless modules 490, 491, 492 may transmit and receive wireless radio signals, enabling computer 460 or microprocessor 453 to control pump 430. (see paragraph [0043])
	Therefore, as to claim 1, Vlavianos et al. (US ‘214) disclose an electrical charge source (458) electrically coupled to a signal emitter circuit provided at one or more of the first and second preform layers, wherein the electrical charge source and signal emitter circuits, controlled by a controller, are configured to apply an electric signal suitable for transitioning the fluid from a liquid to a solid state within the chamber and thereby transitioning the fluid from a liquid to a solid state.
	As to claim 3, Vlavianos et al. (US ‘214) teach the processor is further configured to selectively modulate an intensity of the electric signal as a function of time during forming of the mold.
As to claim 4, Vlavianos et al. (US ‘214) disclose a plurality of signal emitter circuits are arranged at respective locations over the boundary layer, and wherein the processor is further configured to cause the electrical charge source to selectively emit the electrical signal from one or more of the plurality of signal emitter circuits as a function of location.
	It would have been obvious for one of ordinary skill in the art, before the time of Applicant’s invention, to modify the rapid mold tooling fabrication system, as taught by Huang et al. (CN ‘184), through providing an electrical charge source electrically coupled to a signal emitter circuit provided at one or more of the first and second preform layers, wherein the electrical charge source and signal emitter circuits, controlled by a controller, are configured to output an electric signal suitable for transitioning the fluid from a liquid to a solid state within the chamber and thereby transitioning the fluid from a liquid to a solid state in order to improve the workability of the apparatus to allow for increased accuracy of the dimensions and shape of the fabricated part, as suggested by Vlavianos et al. (US ‘214) (see paragraph [0063])
	As to claim 2, Huang et al. (CN ‘184) disclose the processor is further configured to cause a prescribed volume of the fluid to be pumped into the fluid chamber as a function of the prescribed shape.
	 As to claim 5, Huang et al. (CN ‘184) teach the outer surface of the interface layer comprises a non- stick material.
	As to claim 6, Huang et al. (CN ‘184) disclose two opposing molding units arranged on opposing sides of the fabrication area, wherein compression of the material between the interface layer of a first molding unit and the interface layer of a second molding unit forms the mold having the prescribed shape.
	As to claim 7, Huang et al. (CN ‘184) teach the molding process comprises one or more of a compression molding process and an injection molding process.
Response to Arguments
Applicant's arguments, filed on 04/06/2022, have been fully considered but they are not persuasive.
Applicant’s arguments is mainly directed to the remarks that neither Huang nor Vlavianos explicitly disclose that the process step of initiating a molding process occurs after transitioning the STF from the liquid to the solid state and further the signal emitter circuits is configured to apply an electric signal to the STF that is suitable for transitioning the STF from a liquid to a solid state, as claimed in claim 1.
However, Applicant’s arguments are not persuasive. First, it should be noted that claimed subject matter is directed an apparatus and in examination of an apparatus, the patentable weight is given to the structural limitations of the claimed subject matter while the claimed subject matter of “after transitioning the STF from the liquid to the solid state…” is more directed a process step for operating the claimed apparatus, and therefore, more of an intended use. Second, as it has been clarified above, even though Huang et al. (CN ‘184) is silent to explicitly disclose that the process step of initiating a molding process occurs after transitioning the STF from the liquid to the solid state, it would have been obvious for one of ordinary skill in the art at the time of applicant’s invention that the process step of initiating a molding process, as disclosed by Huang et al. (CN ‘184), happens after transitioning the STF from the liquid to the solid state since a proper compression of the molding material can only occur when the molding material is already transitioned from the liquid to the solid. In regard to configuration of the signal emitter circuits, as it has been clarified above in the body of the rejection, Vlavianos et al. (US ‘214) clearly disclose an electrical charge source (458) electrically coupled to a signal emitter circuit provided at one or more of the first and second preform layers, wherein the electrical charge source and signal emitter circuits, controlled by a controller, are configured to apply an electric signal suitable for transitioning the fluid from a liquid to a solid state within the chamber and thereby transitioning the fluid from a liquid to a solid state.
Finally, after a full review of the submitted remarks in view of the rejections and the applied references, it has been concluded that there are differences in interpreting the cited references in view of the claimed subject matter by the Applicant and the Office. Therefore, Examiner would like to suggest that if Applicant’s Counsel believes that an interview can benefit the prosecution of the instant application, Applicant’s Counsel is kindly invited to contact the undersigned examiner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1754                                                                                                                                                                                               	06/04/2022